Order entered July 20, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00642-CR

                        JOE GREGORIO ANUARIO JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. MA1630941

                                           ORDER
       We REINSTATE this appeal.

       On June 15, 2017, we ordered the trial court to conduct a hearing to determine whether

appellant is entitled to court-appointed counsel in this appeal. On July 18, 2017, the reporter’s

record was filed. During the hearing, the trial court found appellant was entitled to court-

appointed counsel and appointed the Public Defender’s Office to represent appellant.

       We DIRECT the Clerk to list Michael R. Casillas of the Public Defender’s Office as

counsel of record in this appeal and to send all future notices to Michael R. Casillas, 133 N.

Riverfront Blvd, LB 2, Dallas, TX 75207.

                                                     /s/   LANA MYERS
                                                           JUSTICE